Judgment unanimously vacated on the law, determination confirmed and petition dismissed. Memorandum: Petitioner appeals from a judgment that dismissed his CPLR article 78 petition challenging a determination following a Tier II disciplinary hearing that he violated an inmate rule by damaging a book from the prison law library. Since an issue raised by petitioner is whether the determination is supported by substantial evidence, Special Term should not have ruled on the legal issues raised and should have transferred the matter to this court (see, CPLR 7804 [g]; Matter of Davis v Kelly, 145 AD2d 950). Since the matter is now properly before us, however, we may decide the issues de novo (see, Matter of Smith v Coughlin, 111 AD2d 503). The misbehavior report and the evidence presented at the hearing constitute substantial evidence in support of the determination (see, People ex rel. Vega v Smith, 66 NY2d 130). We have considered petitioner’s remaining claims and find each one lacking in merit. (Appeal from judgment of Supreme Court, Cayuga County, Contiguglia, J. — art 78.) Present — Dillon, P. J., Doerr, Green, Pine and Davis, JJ.